Exhibit 10.1

 

PROVIDIAN FINANCIAL CORPORATION
2000 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK GRANT AGREEMENT

 

Providian Financial Corporation, a Delaware corporation (the “Company”), hereby
awards shares of its Common Stock (“Shares”) as a stock award to the Participant
named below, subject to the terms and conditions set forth in this Restricted
Stock Grant Agreement (“Agreement”) and the Company’s 2000 Stock Incentive Plan
(the “Plan”), as amended from time to time.

 

Date of Award:

 

Name of Participant (“Grantee”):

 

Number of Shares of Stock Awarded:

 

Fair Market Value Per Share on Date of Award:

 

Aggregate Fair Market Value of Stock on Date of Award:

 

The Plan and
Other Agreements

The terms and conditions of the Plan are incorporated into this Agreement by
reference. Unless otherwise defined in this Agreement, capitalized terms used in
this Agreement are used as defined in the Plan.

 

 

 

This Agreement and the Plan constitute the entire understanding between Grantee
and the Company regarding this Restricted Stock Grant. Any prior agreements or
understandings related to the subject herein are superseded.

 

 

Vesting

As long as Grantee renders continuous Service, Grantee’s interest in the Shares
will become fully vested on [ ]. The vesting of the Shares may be accelerated
under certain circumstances, as provided in the Plan.

 

 

Escrow

The Shares will be deposited in escrow and remain in escrow until such time as
the Shares are released to Grantee or forfeited in accordance with the
provisions of the Plan. When Grantee’s interest in the Shares vests as described
under the heading “Vesting” above, the vested Shares will be released from
escrow within a reasonable period following the vesting date.

 

 

Voting and Other
Rights

Grantee shall have all the rights and privileges of a stockholder of the Company
while the Shares are held in escrow, including the right to vote and to receive
dividends (if any).

 

--------------------------------------------------------------------------------


 

Code Section 83(b)
Election

Grantee may elect to be taxed at the time this award is made, rather than when
the Shares cease to be subject to forfeiture restrictions, by filing an election
under Section 83(b) of the Internal Revenue Code with the Internal Revenue
Service within 30 days after the Date of Award, and by providing a copy of such
election to the Company. You should consult with your tax advisor regarding the
consequences of such an election.

 

 

Taxation on
Restricted Shares

Applicable taxes associated with the Shares will be due as they vest and are
released to Grantee.

 

 

Restrictions on
Resale

Grantee agrees not to sell, transfer or otherwise dispose of any Shares prior to
their vesting or at any time when applicable laws, regulations or Company
policies prohibit such sale, transfer or other disposition. Grantee agrees to
comply with the Company’s policies and procedures, including the Insider Trading
Policy, and applicable regulatory requirements in connection with the vesting or
sale of Shares.

 

 

Applicable Law

This Agreement will be construed under the laws of the State of California.

 

--------------------------------------------------------------------------------